MORRIS, Judge.
Defendant’s sole contention on appeal is that he should be given the benefit of the reduced sentence provided under the North Carolina Controlled Substances Act, effective 1 January 1972, wherein a first offense of possession of marijuana is a misdemeanor punishable by not more than six months or $500 [G.S. 90-95 (e)]. Because the offense was committed prior to 1 January 1972, however, the pre-existing law as to prosecution and punishment under the Uniform Narcotic Drug Act (Articles 5 and 5A, Chapter 90 of the General Statutes prior to the 1972 re-write) remains in full force and effect, and defendant was properly punished as a felon. State v. Harvey, 281 N.C. 1, 187 S.E. 2d 706 (1972); accord, State v. Oxendine, 15 N.C. App. 222, 189 S.E. 2d 607 (1972).
No error.
Judges Vaughn and Graham concur.